Case 2:17-cv-01118-HCN-DAO Document 175 Filed 09/17/20 PageID.4840 Page 1 of 4




  Craig A. Hoggan (8202)
 Joelle S. Kesler (11213)
 Jonathan W. Gold (15143)
 DART ADAMSON & DONOVAN
 257 East 200 South, Suite 1050
 Salt Lake City, Utah 84111
 Telephone: (801) 521-6383
 Attorneys for Plaintiff AH Aero Service, LLC dba OK3 AIR (“OK3 AIR”)
 choggan@dadlaw.net
 jkesler@dadlaw.net
 jgold@dadlaw.net
      ______________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


      AH Aero Service, LLC dba OK3 AIR,             MOTION FOR LEAVE TO FILE
                                                    EXHIBITS TO DEFENDANT PAUL
                     Plaintiff,                     BOYER’S MOTION FOR
                                                    SUMMARY JUDGMENT (DKT NO.
             v.                                     169) UNDER SEAL

      Heber City, a municipal corporation; Paul
      Boyer, an individual, in his individual and   Civil No. 2:17-CV-01118-TC
      official capacity; and Denis Godfrey, an
      individual, in his individual and official    Judge Howard C. Nielsen Jr.
      capacity,                                     Magistrate Judge Daphne A. Oberg

                     Defendant.

        Under DUCivR 5-3(b)(2)(C), Plaintiff AH Aero Service, LLC dba OK3 AIR (“OK3 AIR”)

 hereby moves for leave to file Exhibits W and AA to Defendant Paul Boyer’s (“Boyer”) Motion

 for Summary Judgment (Dkt No. 169) under seal.

        A party seeking to file a document under seal (or keep the document under seal) must file

 a motion specifying “why the Document is privileged, protectable as trade secret, or otherwise

 entitled to protection under the law.” DUCivR 5-3(b)(2). The motion must:

        (A) be narrowly tailored to seek protection of only the specific information that the
        party alleges is truly deserving of protection; and
Case 2:17-cv-01118-HCN-DAO Document 175 Filed 09/17/20 PageID.4841 Page 2 of 4




        (B) state the duration of the seal; and

        (C) state the statute, rule, case law, or reason supporting the sealing of the
        Document . . . .

 Id. Where the sole reason for a party’s motion is that another party has designated a document as

 “confidential” or “attorneys’ eyes only,” the party must state this. Id. at R. 5-3(b)(2)(C)(i). If the

 designating party seeks to keep the document under seal, it must file a motion in accordance with

 the above rules within seven days of service of the other party’s motion. Id.

        In his Motion to File Supporting Exhibits Under Seal (Dkt No. 170), Boyer moved to file

 Exhibits W, AA, and BB to his Motion for Summary Judgment (Dkt No. 169) under seal because

 OK3 AIR designated these documents, or portions thereof, as “Confidential” or “Attorneys’ Eyes

 Only” pursuant to the Standard Protective Order. OK3 AIR has no objection to filing Exhibit BB

 publicly. As explained below, OK3 AIR moves for leave to keep portions of Exhibit W and AA

 under seal.

    A. Exhibit W

        Exhibit W contains portions of the deposition transcript of Alan Robertson, OK3 AIR’s

 CFO. OK3 AIR designated page 217 of the deposition, and a portion of page 218, as “Attorneys’

 Eyes Only” because these pages discuss OK3 AIR’s internal processes for determining its fuel

 prices. OK3 AIR appropriately designated this information as “Attorneys’ Eyes Only;” its internal

 process for determining its fuel prices and fuel margins is competitive, sensitive, and confidential

 business information that is protected by OK3 AIR and which should not be disclosed to the public

 or to OK3 AIR’s competitors. Standard Protective Order, ¶ 2(b)(4). Accordingly, this information

 should remain under seal indefinitely.

        OK3 AIR’s request to keep this information under seal is narrowly tailored because OK3

 AIR merely seeks to keep sensitive information concerning its fuel prices under seal and does not


                                                   2
Case 2:17-cv-01118-HCN-DAO Document 175 Filed 09/17/20 PageID.4842 Page 3 of 4




 seek to keep any other portion of Exhibit W under seal. Except for the redacted portions of pages

 217 and 218, the remainder of Exhibit W can be filed publicly.

     B. Exhibit AA

         Exhibit AA is a copy of the expert report prepared by Jeff Kohlman, one of OK3 AIR’s

 retained experts in this case. Portions of this document must remain under seal because they

 contain (1) competitive and confidential information regarding OK3 AIR’s finances which inform

 Mr. Kohlman’s opinions regarding OK3 AIR’s value and impact to that value and (2) confidential

 information regarding other transactions that Mr. Kohlman relied upon in reaching his opinions in

 this case. See Standard Protective Order, ¶ 2(b)(2), 2(b)(4). OK3 AIR properly designated this

 information as “Attorneys’ Eyes Only” and it should remain under seal indefinitely.

         Previously, OK3 AIR marked Mr. Kohlman’s entire report as “Attorneys’ Eyes Only.” To

 narrowly tailor this motion, however, OK3 AIR has redacted only those portions of the report that

 are “truly deserving of protection.” DUCivR 5-3(b)(2)(A). The Court should keep the redacted

 portions of the report under seal. The remaining portions of the report can be filed publicly.

                                            Conclusion

         For the above reasons, OK3 AIR respectfully asks the Court for leave to file Exhibits W

 and AA to Boyer’s Motion for Summary Judgment under seal. Consistent with DUCivR 5-3(1),

 OK3 AIR has filed this motion and redacted versions of the proposed sealed documents as separate

 docket entries. OK3 AIR has also served the Court and the other parties with highlighted versions

 of the exhibits, which highlight the specific portions of Exhibits W and AA that OK3 AIR seeks

 to file under seal.




                                                  3
Case 2:17-cv-01118-HCN-DAO Document 175 Filed 09/17/20 PageID.4843 Page 4 of 4




        DATED this 17th day of September, 2020.

                                                   DART ADAMSON & DONOVAN


                                                   /s/ Joelle S. Kesler
                                                   Craig A. Hoggan
                                                   Joelle S. Kesler
                                                   Jonathan W. Gold
                                                   Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing

 document was served on September 17, 2020 via electronic mail on the following:

                      J. Mark Smedley
                      90 W 200 S STE 4
                      HEBER CITY, UT 84032
                      (801)654-4600
                      Email: msmedley@ci.heber.ut.us

                      Peter J. Kirsch
                      W. Eric Pilsk
                      Steven L. Osit
                      KAPLAN KIRSCH & ROCKWELL LLP
                      1675 BROADWAY STE 2300
                      DENVER, CO 80202
                      (303)825-7000
                      Email: pkirsch@kaplankirsch.com
                              epilsk@kaplankirsch.com
                              sosit@kaplankirsch.com

                      Joseph E. Wrona
                      Cade Whitney
                      WRONA DUBOIS PLLC
                      1745 SIDEWINDER DR
                      PARK CITY, UT 84060
                      (435) 649-2525
                      Email: wrona@wdlawfirm.com
                             whitney@wdlawfirm.com


                                     /s/ Robyn Van Shaar

                                               4
